Citation Nr: 0933780	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-28 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Michael S. Ghidina, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran had active service from April 1972 to November 
1972 and unverified periods of active and inactive duty for 
training in the Marine Corps Reserves from March 1972 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In a decision dated in October 2006, the Board found that new 
and material evidence had been received to reopen the 
Veteran's claim for service connection for a back disability.  
Accordingly, the Board reopened the claim, and remanded this 
matter for further adjudication and development.

More recently, this case was previously before the Board in 
January 2009, when it was remanded for additional due process 
considerations.  The case was returned to the Board for 
appellate consideration.   

Unfortunately, further development is required before the 
Board can adjudicate the Veteran's pending claim of 
entitlement to service connection.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In his substantive appeal, dated and received in July 2004, 
and in a statement dated in August 2004, the Veteran 
requested a video-conference hearing before a Veterans Law 
Judge of the Board.  In correspondence received by the RO in 
December 2007, but not received by the Board until December 
2008, the Veteran referenced his prior request for a hearing, 
and again requested that he be scheduled for a hearing at the 
St. Louis RO.  See 38 C.F.R. §§ 3.103(c), 20.704.  
  
In the January 2009 remand, the Board ordered the RO to 
clarify the type of hearing and location where the Veteran 
wished to attend the hearing.  The Veteran, according to 
January and February 2009 Reports of Contact, indicated that 
he wanted a video-conference hearing in St. Louis.  The 
Veteran was scheduled for such a hearing in June 2009, but in 
May 2009, the Veteran's representative requested that the 
Veteran's hearing be rescheduled.  However, the Veteran's 
representative sent his request to the Board and it was not 
received at the RO until after the date of the June hearing.  
As such, the Veteran should be afforded another opportunity 
to provide testimony as to the issue on appeal via a Board 
videoconference hearing.  See 38 C.F.R. §§ 20.700, 20.704 
(2008).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge of the Board at his 
local regional office, via 
videoconference, in accordance with the 
docket number of this case.  Notice of 
the scheduled hearing should be provided 
to the Veteran at his most recent address 
of record and a copy of such notice shall 
be associated with the Veteran's claims 
file.  

Thereafter, the case should be returned to the Board, if in 
order.  

The purpose of this remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  No action 
is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




